              Case 1:19-cr-00023-LTS Document 46 Filed 03/30/20 Page 1 of 2



                            FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                         75 MAIDEN LANE
THOMAS H. NOOTER*                                                           SUITE 503
LEE A. GINSBERG                                                       NEW YORK, N.Y. 10038

                                                                          (212) 608-0808
*NY AND CALIF. BARS                                                  TELECOPIER (212) 962-9696


                                     March 30, 2020
                                                              MEMO ENDORSED
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                            Consent Letter Motion

RE:       United States v. Brandon Alvarez, 19 Cr. 23 (LTS)

Your Honor:

      I am writing to request a continuance of the surrender date in this case. The
government has no objection.

       The current surrender date for my client to commence an 18-month period
of incarceration is April 9, 2020, by 2PM. My request, made for the reasons stated
below, is to continue the surrender date to late June, 2020.

       The first reason for the request is because of the coronavirus pandemic. My
client is a “high-risk” candidate for having severe problems if he contracts the
virus because he is quite severely asthmatic (See PSR, page 12, paragraph 63).
Several times during the time I have represented him he notified me that he was
hospitalized for treatment.

       The second reason for the request is that there are two open matters pending
against my client in a County Court in Florida (in Kissimee, near Orlando) which
we would like to have resolved before he surrenders. (I raised this issue prior to
sentence and it was for that reason that the Court did grant a fairly lengthy
surrender date, but for the reasons I am about to state, it was not sufficient.) These
are referred to in paragraphs 35 and 43 of the Pre-Sentence Report. Mr. Alvarez
had hired an attorney while in New York prior to his being sentenced here but that
attorney simply took his retainer and did nothing to restore the case to the
          Case 1:19-cr-00023-LTS Document 46 Filed 03/30/20 Page 2 of 2




calendar. At my urging Mr. Alvarez hired a second attorney, and then traveled to
Florida to make sure the second attorney took some action. That attorney has now
achieved the setting of a court date in the County Court for May 20, 2020
[assuming that does not get postponed because of the pandemic]. Since we are not
entirely sure what the outcome of dealing with the warrants may be (Mr. Alvarez
might be sentenced to some jail time) I would like to know that I will have time to
either make another application, if necessary, or that alternatively, if he is given a
short period of jail time he can serve it prior to surrendering for the federal case.

       The third reason is that we have not received a notification of where he is
supposed to surrender and without some advance notice it is very difficult for him
to plan for the travel which may be involved.

      I have communicated about this matter with AUSA Nicholas Chiuchiolo
who is representing the government in this case, and he has no objection to this
request (based on the first reason alone).

       Thank you very much for Your Honor’s consideration of this request.
The request is granted in light of the current
pandemic conditions and Mr. Alvarez's health         Sincerely,
issues. Mr. Alvarez must surrender at the
designated facility by 2:00 p.m. on June 25, 2020.   Thomas H. Nooter
DE # 46 resolved. SO ORDERED.                        THOMAS H. NOOTER
                                                     Attorney for Defendant
/s/Laura Taylor Swain, USDJ 3/30/2020
cc:    AUSA Nicholas Chiuchiolo, by ECF
       USPO Meghan Biggs, by email




                                               -2-
